DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  
Claim 15: "a electrical continuity measure" should have "an" instead.  
Claim 20: remove “in” from “not in fully closed.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannaher (US 2013/0282038) in view of Cheatham (US 2016/01331460), in further view of Wiener (US 2011/0015631).
Regarding claim 15, Dannaher teaches a surgical system comprising:
a surgical hub configured to receive a clamp pressure algorithm (214); and

an end effector (80) comprising: an offset ultrasonic blade configured to ultrasonically oscillate against tissue (82 offset as in Fig. 2); and an offset clamp arm configured to pivot relative to the ultrasonic blade (84 offset as in Fig. 2); and an ultrasonic transducer acoustically coupled to the ultrasonic blade (100 as in par. [0026], the ultrasonic transducer configured to ultrasonically oscillate the ultrasonic blade in response to a drive signal from a generator (100 oscillates the blade in response to a drive signal from generator); and a control circuit configured to perform the clamp pressure algorithm to:
determine one or more of a resonant frequency measure indicative of a thermally induced change in resonant frequency and an electrical continuity measure (par. [0055] different resonant frequency indicating a change in mechanical load);
calculate an extent of tissue loaded into the end effector based on one or more of the resonant frequency measure and electrical continuity measure (based on the resonant frequency, determining a density of tissue in the jaws); and
vary pressure applied by the clamp arm according to a closure pressure profile comprising a first pressure in a proximal half of the end effector that is greater than a second pressure in a distal half of the end effector (end effector closes such that a proximal end of the jaw is closer to the blade than the distal end of the jaw). Dannaher is silent regarding the clamp pressure algorithm transmitted from a cloud computing system, wherein the surgical hub is communicatively coupled to the cloud computing system; wherein the end effector is configured to receive electrosurgical energy from the generator to weld tissue based on the drive signal, and to maintain a gap between the ultrasonic blade and clamp arm at a point proximal to a proximal end of the tissue loaded into the end effector when the end effector is fully closed.However, Cheatham teaches using the cloud as an alternative to computer memory for accessing data 
Regarding claim 17, Dannaher teaches wherein a first deflection of the offset ultrasonic blade corresponds to a second deflection of the offset clamp arm (Fig. 2 ultrasonic blade and clamp arm are curved off the longitudinal axis in the same direction).
Regarding claim 19, Dannaher teaches the control circuit is further configured to determine a closure position of the clamp arm (par. [0055] force sensors to determine the closure of the end effector against tissue).
Regarding claim 20, Dannaher teaches wherein the control circuit is further configured to reduce the ultrasonic oscillation of the ultrasonic blade when the end effector is not in fully closed (Fig. 10, adjust power according to motion of arms).
Allowable Subject Matter
Claims 1-14 are allowed.
Regarding claims 1 and 8, the closest prior art of record found are Dannaher, Cheatham, Wiener, and Stulen (US 2014/0005667). While the art teaches an ultrasonic blade with a transducer and clamp arm. However, none of the prior art teach calculating a weld focal point based on one or more of the resonant frequency measure and electrical continuity measure. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement. Claims 2-7 and 9-14 are dependent on claims 1 or 8.
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art is silent regarding wherein the control circuit is further configured to close the end effector at a distal end of the end effector prior to closing non-distal end portions of the end effector. Rather, the jaws of Dannaher closes on a pivot such that the entire jaw closes at the same time. Examiner has not found reason to modify Dannaher to close the jaw unevenly via the control circuit. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 18, Dannaher teaches the first and second deflections as in claim 17, but does not teach the first and second deflections shaped according to the closure pressure profile to provide the first pressure. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                         
                                                                                                                                                                               /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794